Citation Nr: 0930230	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  98-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss. 
 
3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for mechanical low back 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1994 to November 
1997. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The record reflects that the Board denied the 
Veteran's claims in December 2000.  The Veteran appealed the 
December 2000 Board decision and the decision was in part 
vacated and remanded pursuant to a joint motion for remand 
filed by the parties before the U.S. Court of Appeals for 
Veterans Claims (Court) in July 2001. 
 
The matter was before the Board and remanded in May 2002, 
December 2003, and October 2007 for further development.  

The Veteran testified at a Board hearing in February 2003.  A 
transcript of this hearing is of record. 

The issue of entitlement to service connection for patellar 
tendonitis, right knee was granted in a September 2008 rating 
decision and is no longer on appeal.

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




FINDINGS OF FACT

1.  There is no medical evidence of record showing a 
confirmed diagnosis of a seizure disorder. 

2.  The competent medical evidence does not show a level of 
hearing impairment that may be considered a disability for VA 
purposes.

3.  Mechanical low back strain was not manifested during the 
Veteran's active duty service, nor is it otherwise related to 
the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated 
during the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 

2.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303. 
3.304. 3.307, 3.309, 3.385 (2008).

3.  Mechanical low back strain was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).
In the present appeal, the Veteran was provided VCAA notice 
in July 2004, after the adjudication of her claims in the 
September 1998 rating decision at issue.   An additional VCAA 
letter was sent in April 2008.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
letter constitutes harmless error in this case.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claims, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of her claims, 
with subsequent re-adjudication in a September 2008 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra. 

The Veteran was afforded VA examinations for her service 
connection claims in May 1998, June 2006, and May 2008.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, VA examinations and statements and 
testimony from the Veteran and her representative.  The 
Veteran has not indicated that she has any further evidence 
to submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008); see also  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

II.  Service connection - in General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, then it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule 
will not be applicable.  Ortiz, 274 F.3d at 1365.

III.  Seizure Disorder
The Veteran contends that she has a seizure disorder that was 
incurred during her active military service.  
The service treatment records reflect multiple complaints of 
syncope, "graying out," and light headedness.  However, 
neurological studies were consistently normal.  It was noted 
that there was a question of whether or not she had a seizure 
disorder.  A report of neurology consultation dated in March 
1997 refers to an MRI conducted in July 1996 which revealed a 
"probably insignificant" abnormality.  In a treatment note 
dated in July 1996, an examiner reported that an MRI had 
shown a 5 millimeter area of increased signal in the left 
caudate (tail) which was "probably unrelated to the 
[Veteran's] present symptomatology."  The Veteran underwent 
numerous neurological examinations during her service.  No 
clinical findings of a neurological disorder were made.  
However, a January 1997 neurology consultation report notes 
that the Veteran's reported episodes of syncope were not 
consistent with a seizure disorder.  Additionally, an 
examiner reported in March 1997 that the Veteran's reports of 
lightheadedness were "...non-stereotypical and not consistent 
with a seizure disorder."  As there was absence of 
parasthesias or carpopedal spasm, the examiner, a 
neurologist, expressed the opinion that the Veteran's 
symptoms were most consistent with hyperventilation.  The 
examiner suggested that she be referred for a psychiatric 
consultation to address the possibility of somatoform 
disorder.  When she was examined in May 1997, the Veteran 
gave a history of dizziness, fainting spells, and head 
injury.  The examiner elaborated that such complaints 
occurred in the context of her somatization "problems" and 
were not permanent.
A June 1997 statement from Dr. P.B. noted that the Veteran 
may have epilepsy.  A June 1997 statement from Dr. A.E. noted 
that the Veteran had the presence of some type of lesion in 
the left caudate nucleaus of the brain that should be 
followed up by a neurologist.  The Veteran had a neurological 
consultation in April 1998.  The Veteran reported that she 
had seizures/ "passing out" spells since 1996.  The Veteran 
was prescribed Neurotin.
During the May 1998 VA general medical examination, the 
Veteran told the examiner that she had been told that there 
was a five millimeter mass in her cerebellum.  She told the 
examiner that she had developed a seizure disorder which was 
possibly due to the mass.  She described the seizures as 
consisting of an aura followed by unconsciousness.  A 
neurological examination was normal.  An electroencephalogram 
(EEG) was also normal.  There were no focal, lateralizing, or 
epileptiform.  Nonetheless, the medical examiner who 
conducted the clinical examination reported a diagnosis of 
seizure disorder.  Although a "seizure disorder" is listed 
as a diagnosis in the examination report, it was noted that a 
neurological consultation was pending.  A May 1998 neurology 
consultation report shows that the Veteran underwent an 
electroencephalogram (EEG) and the results were entirely 
normal.  There is no indication, however that the VA examiner 
reviewed the EEG results following the examination.  
A September 1998 VA treatment record noted that the Veteran 
reported that she had a few episodes of light-headiness and 
two episodes that she described as seizures.  She stated that 
she was able to avoid serious episodes by resting and 
avoiding stressors.
The Veteran was afforded a VA examination in May 2008 to 
determine whether she suffered from a current seizure 
disorder.  The Veteran told the examiner that her seizure 
disorder started around 1995 to 1996.  She reported that she 
had a sensation in her head that was associated with either 
syncope or a sense of disassociation.  The examiner noted 
that the Veteran was evaluated by a neurologist in January 
1997 and that her evaluation was felt not to be consistent 
with seizures.  She told the examiner that she was not sure 
if she had seizures or not.  She stated that she does not 
remember the episodes when they occur.  She told the examiner 
that several physicians attributed her disorder to somatoform 
disorder.  The examiner noted that there were symptoms 
suggesting the presence of an organic brain syndrome or other 
mental disorder that may be related to epilepsy (i.e. 
somatoform disorder).  The VA examiner also noted that her 
neurological examination was normal.  He used an 18 channel 
digital EEG recorded with both bipolar and referential 
montages for optimal review.  The EEG was normal while she 
was awake, drowsy, and asleep.  The MRI showed brachycephaly 
with asymmetric contour of the calvarial vault.  There was no 
parenchymal abnormality other than a suspected 
microangiopathic lesion in the head of the caudate.  The 
examiner concluded that there was no evidence of a physical 
cause to her episodes of syncope, near syncope, or spells 
and, that it was more likely that the episodes were due to 
her undifferentiated somatoform disorder.  His rationale was 
premised on the fact that the diagnosis of epilepsy was not 
confirmed.  She was evaluated by neurology in January 1997 
and that evaluation concluded that her symptoms were not 
consistent with a seizure disorder. 
In this case, the majority of the medical evidence fails to 
show that the Veteran has a confirmed seizure disorder.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection is limited to cases wherein the service 
incident has resulted in a disability, and in the absence of 
proof of a present disability, there can be no valid claim); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(service connection claim must be accompanied by evidence 
establishing the claimant currently has the claimed 
disability).  
The Board has considered the May 1998 diagnosis but finds 
that the preponderance of the evidence indicates that the 
Veteran does not have a seizure disorder.  The diagnosis of a 
seizure disorder was ruled out during the Veteran's active 
service and the May 2008 examiner opined that there was no 
physical cause for the episodes of syncope and that it was 
more likely claimed syncope due to the undifferentiated 
somatoform disorder.  Further, the Board finds the May 2008 
VA examiner's diagnosis more probative than the May 1998 VA 
examiner's diagnosis, as the May 1998 diagnosis is 
unsupported by clinical findings or EEG results (not a 
confirmed diagnosis).  By contrast, the May 2008 VA examiner 
reviewed the entire claims file, administered a more thorough 
examination (EEG and MRI), reviewed the prior diagnosis from 
the VA treatment records, and provided a rationale for 
concluding that the Veteran did not suffer from a seizure 
disorder.  Given that this opinion was based on a more 
thorough review of the Veteran's history in regard to this 
disorder, the Board finds it to have substantially greater 
probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board, however, may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided).

Furthermore, to the extent the Veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well-established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions). 

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for a seizure disorder. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Hearing Loss

The Veteran has alleged that her hearing loss was caused by 
her exposure to loud noise from weapons fire, hitting her 
head when she fell, and from linguistic school (headsets).  
(See May 2008 VA audiological examination; February 2003 
Hearing Transcript, p. 17).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385.
The record before the Board contains service treatment 
records and post-service medical records.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).  The Veteran's service 
treatment records do not show that she had hearing loss 
disability in service.  A May 1997 separation examination 
showed that the Veteran denied a history of hearing loss.  
Audiometric testing showed the following hearing thresholds, 
in decibels, at the following frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
0
LEFT
5
5
5
10
0

During a May 1998 VA audiological examination, her pure tone 
hearing thresholds, in decibels, for the following 
frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
15
15
10
15
15

The hearing threshold average in the right ear was 16 
decibels, with speech recognition score of 96 percent.  The 
hearing threshold average in the left ear was 14 decibels, 
with speech recognition score of 100 percent.  The examiner 
reported a diagnosis of essentially normal hearing 
sensitivity in the left ear and essentially normal hearing in 
the right ear that dropped at 8,000 hertz to mild hearing 
loss.

An August 2006 VA treatment note contains audiological 
testing results for the Veteran which showed that the Veteran 
has some form of hearing loss.  The treatment record noted 
that at 4000 to 8000 hertz bilaterally the Veteran's 
thresholds were at 25 on the right and 20 on the left with 
discriminations of 80 on the right and 84 on the left.  

The Veteran was afforded another VA audiological examination 
in May 2008 to determine, in part, whether she suffered from 
a hearing loss disability pursuant to VA regulations.  The 
Veteran told the examiner that she has had decreased hearing 
since 1996.  Her pure tone hearing thresholds, in decibels, 
for the following frequencies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25
LEFT
30
25
20
30
25

The hearing threshold average in the right ear was 23 
decibels.  The hearing threshold average in the left ear was 
25 decibels.  The speech recognition scores were not 
reported.  Tympanometry and conventional aduiometry with 
speech discrimination was conducted with good reliability.  
The examiner reported a diagnosis of normal hearing acuity 
through 400 hertz bilaterally (thresholds).
Although the VA examiner did not review the claims, the lack 
of review is harmless error and not prejudicial to the 
Veteran given that the audiological examination showed no 
current hearing loss disability for VA purposes pursuant to 
38 C.F.R. § 3.385.

In sum, there is no medical evidence of any hearing loss 
meeting the criteria of 38 C.F.R. § 3.385 such that it could 
be considered a disability for VA purposes.  The service 
treatment records and post-service medical records do not 
reflect a confirmed diagnosis of hearing loss pursuant to VA 
regulations.  
 
Further, the Veteran, as a lay person, with no apparent 
medical expertise or training, is not competent to comment on 
the presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  Thus, her statements 
do not establish the required evidence needed. 
 
After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claim of service 
connection for bilateral hearing loss, and the claim must be 
denied. 
 
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, supra.  

V.  Mechanical Back Strain

The Veteran contends that her mechanical back strain is 
related to service.  She also asserts that she suffered 
physical trauma to her back when she would fall from syncope 
episodes.  (See February 2003 Hearing Transcript, p. 16).

Service treatment records show that the Veteran sought 
treatment in February 1995 for a number of complaints 
including low back pain lasting four days.  She denied a 
prior history of back pain.  On examination, her back had 
full range of motion.  She was able to walk on heels and 
toes.  Sensation and deep tendon reflexes in the lower 
extremities were intact.  Straight leg raising was negative 
to 90 degrees.  The examiner noted an impression of 
mechanical low back pain.  Subsequently dated service 
treatment records do not show that the Veteran had further 
episodes of back pain.  In a report of medical history dated 
in May 1997, she denied having had recurrent back pain.  In a 
contemporaneously dated report of medical examination, an 
examiner indicated that the Veteran's spine was clinically 
normal.

The Veteran underwent several VA examinations in May 1998.  
The notes of the general medical examination do not indicate 
that the Veteran had current complaints related to a low back 
disorder.  She did not give a history of low back pain.  No 
pertinent clinical findings or diagnoses were reported.  
Similarly, it appears that the Veteran did not have back-
related complaints during the VA joints examination.  
According to the examiner, there was no objective evidence of 
painful motion or spasm.  The back musculature was described 
as good.  No neurological abnormalities were detected.  
Ranges of motion as follows: flexion to the right, 33 
degrees; flexion to the left, 22 degrees; forward flexion, 84 
degrees; backward extension, 49 degrees.  X-rays of the 
lumbar spine showed no fracture, subluxation, or soft tissue 
abnormality.  Disc spaces were well maintained.  The examiner 
who conducted the clinical examination reported a diagnosis 
of possible degenerative joint disease of the lumbosacral 
spine with no loss of function due to pain.

A September 1998 VA treatment record noted that the Veteran 
injured her back at work while lifting a heavy object.

A September 1999 emergency room record noted that the Veteran 
had been in an automobile accident a few weeks earlier.  A 
May 2000 VA prescription form noted that the Veteran was seen 
that day for a back injury.  A May 2000 treatment record 
noted that the Veteran injured her back five days prior when 
she was trying to get something out of her car and twisted 
her back.  She complained of low back pain in a June 2000 
treatment record.  The Veteran complained of chronic low back 
pain in January 2001.  She was prescribed Motrin.

The Veteran was afforded a VA examination in May 2008.  The 
Veteran told the examiner that her back pain became more 
frequent after service.  After a physical examination, the 
examiner concluded that the Veteran's back condition was less 
likely as not (less than 50/50 probability) caused by or a 
result of her military service.  His rational was premised on 
the fact that there was only a single notation in her service 
treatment records regarding back pain.  The examiner also 
noted that there was an emergency room treatment record dated 
in September 1999 that mentioned the Veteran was in an 
automobile accident a few weeks earlier.  He stated that the 
lack of documentation of an ongoing back condition during her 
military service; the marking of "no" regarding back pain 
on her separation examination; and the possibility of another 
etiology to her back pain with the automobile accident leads 
him to conclude that her back condition was not related to 
service.

While the Veteran is competent to provide a report of 
continuity of her back symptoms since service, her assertion 
of a chronic disability dating back to service is outweighed 
by other lay and medical evidence, including the Veteran's 
in-service medical history denials of in-service back injury 
or symptoms (except for the one incident where she sought 
treatment in February 1995 low back pain lasting four days), 
the specific clinical findings of no abnormalities of the 
spine at service separation, and the post-service histories 
that deny recurrent low back pain.  See Buchanan v. 
Nicholson, 451 F.3d at 1336- 7; see also Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint after service can be considered 
along with other factors in the analysis of a service 
connection claim).

Moreover, the Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, her lay opinion for those purposes does not 
constitute competent medical evidence on the question of 
relationship of currently diagnosed spine disability to the 
period of active duty service, and her own assertion on this 
nexus question lacks probative value.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a Veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a Veteran is not competent 
to offer opinions on medical diagnosis or causation).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a mechanical low 
back strain, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, supra.




ORDER

Service connection for a seizure disorder is denied. 

Service connection for bilateral hearing loss is denied.

Service connection for mechanical low back strain is denied. 


REMAND

The Veteran has alleged that she suffers from tinnitus as a 
result of having frequent episodes of passing out and hitting 
her head.  (See February 1998 Claim).  The service treatment 
records show that she underwent extensive work-up for her 
reported symptoms of syncope.  Some records indicated that 
during some episodes of syncope, the Veteran had fallen and 
hit her head.  The Veteran underwent exhaustive examinations 
to isolate the etiology of her complaints.  During an ear, 
nose and throat examination in March 1997, she denied any 
tinnitus.  At the time of her medical examination for 
separation from service, she indicated in a report of medical 
history that she did not know whether she had ear trouble.  
During the VA general audiological examination in May 1998, 
the Veteran reported as her chief complaint ringing in her 
ears.  She stated that the onset of the ringing in her ears 
was in the Spring of 1996.  However, the issue was remanded 
in October 2007, because the examination report did not 
address whether or not the Veteran had tinnitus and, if so, 
whether or not such tinnitus was etiologically related to her 
active duty service.  
The Veteran underwent another VA examination in May 2008.  
Although the Veteran was diagnosed with bilateral tinnitus, 
the VA examiner did not opine as to whether the tinnitus was 
etiologically related to her active duty service.  
Clarification regarding the etiology of the tinnitus is 
needed before the Board can render a decision.  
Unfortunately, the failure to comply with the Board's 
directive in this matter and ensure that the VA examiner 
answered the medical questions posed by the earlier remand 
constitutes a violation of the appellant's due process 
rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998). 


Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed by 
the examiner who prepared the May 2008 VA 
examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether it is at least as likely as not 
(a degree of probability of 50 percent or 
higher) that any current tinnitus 
disability is etiologically related to 
the Veteran's active duty military 
service.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  A detailed rationale 
should be provided for the opinion.

2.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2002).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


